Steuer, J.
(dissenting). In this article 78 proceeding petitioner challenges the constitutionality of what is called the “Emergency Repair Program.” The latter is not a statute or a legislative enactment of any kind but is merely the announced procedure of the Department of Buildings to implement a resolution of the Board of Health. The powers of the Board of Health are set forth in the Administrative Code of the City of New York (ch. 22). Among these are certain broad powers to abate nuisances. In connection therewith the board is empowered to authorize any city department to act as its agent in the execution of its power to abate such nuisances (Administrative Code, § 564-20.0). Pursuant to that power the board has directed the Department of Health to take all necessary steps to abate nuisances in regard to certain dwellings. The Department of Health in turn, when a condition comes to its attention that it deems to be an emergency, calls upon the Department of Buildings to abate the nuisance. It is upon the receipt of such a notice that the latter department has instituted the procedure that is called the “Emergency Repair Program.” The steps of the “program” are as follows: Having received notice of the existence of the nuisance from the Department of Health, the Department of Buildings forthwith rectifies the condition through the medium of a contractor hired by it. It then sends a letter to the owner *356of the building informing him of the repair and the cost and directing the owner to pay. Enclosed in the letter is a notice to the tenants of the building to pay their rent to the department rather than to the landlord, and the owner is informed that unless payment is made or provided for, the letter to the tenants will be mailed out.
Petitioner owns a building at 300 West 154th Street. A tenant in the building notified the Department of Health that the toilet in her apartment was stopped up. The department’s inspector verified this and notified the Department of Buildings, which had a plumber correct the condition. The department then sent the communications above described demanding payment of $58.10. Petitioner insists that the repair described could not have exceeded $25 in cost.
At the outset a preliminary question is eliminated. What is challenged here is in reality unauthorized conduct by a city department. The “Emergency Repair Program” is neither a statute nor a departmental regulation given the force of law pursuant to a statute. It is merely the procedure adopted by a city department. However, both the petitioner and the Corporation Counsel representing the department have treated it as a regulation having the force of law, and no question of the propriety of the proceeding is raised.
The powers of the Board of Health in regard to the abatement of nuisances specified in chapter 22 of the Administrative Code are as follows: Whenever any building or the sewerage or ventilation thereof, in the opinion of the board, in any particular is in a condition dangerous to life or health, the board shall file among its records what it deems to be sufficient proof to declare the condition or situation a public nuisance and order it to be removed or corrected as the order shall specify (§ 564-18.0). Service of such an order, if it relates to a building, can be made on the owner or agent (§ 564r-14.0). If the order is not complied with in five days, or in cases of imminent peril within a shorter period designated in the order, the board may execute the order or may authorize any agency of the city to execute (§ 564r-20.0). The expenses of execution are a lien on the premises and on the rents (§ 564-22.0), but only on its being filed in the same manner as a mechanic’s lien (§ 564-24.0), and becomes incontestable if no proceeding for its discharge is made within six months (§ 564-25.0). Aside from the lien the department may sue for the expenses (§ 564-23.0). The department may serve a copy of the order showing the expenses incurred on a tenant and require the tenant to pay the same to the department (§ 564r-27.0). The owner may sue to recover any such *357monies collected within 12 days after notice to him of the collection (§ 564-31.0).
On January 29, 1965, the board passed a resolution in which it declared that it had in its files records of buildings which contain specific defects or “(f) contain other conditions which, in the opinion of the Department of Health, present an immediate danger to the life and health of the occupants thereof or the occupants of adjacent buildings” and declared such buildings to be nuisances. The resolution further declared that service of the notices above specified would result in peril and delay, and the owners were ordered to correct the conditions. Obviously the method of enforcing the orders is the program under attack.
Though many features of this program are said to be objectionable, we concentrate on the question of notice. It must be obvious that in the procedure provided and enforced, action is taken without the slightest indication to the owner that any nuisance exists on his property, and that his liability rests on the finding of a department inspector which he can contest neither for fault, for existence, nor for extent. It is quite true that a condition inimical to public health may require immediate correction, and this quite .regardless of the identity of the one at fault; and the public authorities should be empowered to act with the expedition necessitated by the condition. But payment requires no such precipitant action. Here all that is needed to invoke liability and to permit an invidious method of collection is a finding by an inspector. In Matter of Farrell v. Drew (19 N Y 2d 486), abatement of rent for failure to repair was upheld, but only on the theory that notice and an opportunity to be heard were implicit in the statute (pp. 492-493), and the manner in which the questions could be raised was pointed out (p. 493). Here the contrary is established. The Administrative Code provisions for notice are specifically obviated in the resolution. The procedure by way of lien provided for in the code, which might have provided a forum to contest some aspects of the charge, is bypassed. True, the landlord may still permit the department to notify the tenants and collect the rent from them and then sue for the amount recovered. But this devious and humiliating procedure provides less than adequate relief. In addition to its being cumbersome and embarrassing, it is in some respects so impractical that it fails to reach the status of due process. Even assuming that the statutory permission to sue allows the question of reasonable value of the repair to be raised, it will in many instances provide a method of recoupment more costly than the amounts involved, and subject the owner to admit at *358least temporarily to his tenants that he has been at fault; and it was very likely so designed.
It is not enough that the procedure seeks a legitimate end. The measures taken must be reasonable and appropriate (Matter of Department of Bldgs. of City of N. Y. [Philco Realty Corp.], 14 N Y 2d 291, 297). This would include due process. It is hard to reconcile due process with a taking without notice or practical opportunity to test liability before payment. Property, even substandard housing, may still not be taken without due process — or at least we so understood.
The judgment should be reversed and the petition reinstated.
Capozzoli and McNally, JJ., concur with Stevens, J. P.; Steuer, J., dissents in opinion, in which Eager, J., concurs.
Judgment affirmed, without costs or disbursements to either party.